REINHARD, Judge.
Plaintiff filed a three count petition against Joseph A. Fenlon, his wife and five other defendants. The Fenlons filed a motion to dismiss Count I and a motion to make Counts II and III more definite and certain. The remaining defendants filed answers to the petition. The trial court granted the Fenlons’ motion to dismiss as to Count I and denied their motion to make more definite and certain. Plaintiff has appealed the dismissal of Count I.
Defendants have filed a motion to dismiss the appeal because the notice of appeal was untimely filed. We agree the appeal should be dismissed but not for the reasons asserted in defendants’ motion.
Finality of judgment is a jurisdictional prerequisite for an appeal. Citizens Insurance Co. of New Jersey v. Kansas City Commercial Cartage, Inc., 543 S.W.2d 532, 534 (Mo.App.1976). A final appealable judgment is one which disposes of all parties and issues in the case. Reeves v. Smith, 621 S.W.2d 534 (Mo.App.1981). The order under review here resolves only one of three counts of the petition as to two defendants and is not a final appealable order.
Appeal dismissed.
KAROHL, P.J., and CRANDALL, J., concur.